Per Curiam,
We do not think the fact that this suit was instituted in the name of Henry J. Saeger, the surviving executor of Eliza Saeger, deceased, without his authority, is important. He does not object to the use of his name, and has made no application to the court below to prevent its unauthorized use. He would have a right to demand immunity from costs, but as he has made no complaint in this respect, we must presume he is satisfied. The suit was properly brought for the recovery of this portion of the dower interest.
Nor do we think the release a bar to the action. When the defendant deliberately repudiated the note which she had given as a consideration for the release, on the ground that she was a married woman, and therefore not liable, she destroyed the consideration upon which the release was given. A further discussion of the case is unnecessary.
Judgment affirmed.